DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 12/18/2020.
Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Compression device, i.e. a device for compressing, interpreted to mean a compressor per par. 15 of the published application.
Expansion device, i.e. a device for expansion, interpreted to mean a valve, per par. 16 of the published application.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is an apparatus claim, and recites, 
“. . . . . wherein the refrigeration system is arranged such that the valves are controlled to transfer refrigerant fluid between the main refrigeration circuit and the buffer tank based on a measure of sub-cooling in the main refrigeration circuit.”
The metes and bounds of the claim are not definite, because the recited language is method terminology which is being used in an apparatus claim, thus it is not clear if the apparatus must be operating in order for infringement to occur.  Further, it is not clear how the system can perform the recited method steps in the absence of a controller, and a sensor to measure the degree of subcooling.  
Claim 9, recites,
“wherein the refrigeration system is arranged such that control of the degree of opening of the second valve is used in order to control the amount of liquid refrigerant fluid at an inlet of the compression device”.  The phrase “control the amount of liquid refrigerant” implies that the system is providing liquid refrigerant to the inlet of the compressor.  However, par. 34, 37, and 38 of applicant’s published application teach that the presence of liquid at the compressor inlet should be avoided to prevent damage to the compressor.          
Claim 10 recites,
“control the degree of opening of the expansion valve in reaction to changes in the behaviour of the refrigerant circuit depending on the adjustment of charge level via use of the buffer tank.”  It is not clear if both the “changes in behavior” and “adjustment of charge level” are both to be considered when controlling this valve, or if this limitation is merely saying that  the changes in behavior are a result of adjustments to the charge level.       
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0190130  to Murakami.
Regarding claim 1, Murakami teaches a refrigeration system comprising: 
a main refrigeration circuit for holding refrigerant fluid, the main refrigeration circuit including (Fig. 1, 2): 
a compression device (20), a heat rejecting heat exchanger (40 or 50 depending upon heating or cooling mode), an expansion device (44, 54) and a heat absorbing heat exchanger; (40 or 50) 
wherein the refrigeration system includes a buffer tank (reservoir 70) attached to the main refrigeration circuit, with valves (72, 74) for controlling flow of refrigerant fluid between the main refrigeration circuit and the buffer tank; and
wherein the refrigeration system is arranged such that the valves are controlled to transfer refrigerant fluid between the main refrigeration circuit and the buffer tank based on a measure of sub-cooling in the main refrigeration circuit. (Fig. 14, blocks 404, 405, 406).

Regarding claim 2, Murakami teaches a refrigeration system as claimed in claim 1, wherein the buffer tank (70) is connected to the main refrigeration circuit in parallel with the expansion device (54), with fluid connections to a higher pressure point (at line 71) prior to expansion, and a lower pressure point after expansion (at line 73).  

Regarding claim 3, Murakami teaches a refrigeration system as claimed in claim 1, comprising a sub-cooling sensor (86, Fig. 1, par. 38) for obtaining the measure of sub-cooling.  

Regarding claim 4, Murakami teaches a refrigeration system as claimed in claim 3, wherein the sub-cooling sensor (86) is located on the main refrigeration circuit after the heat rejecting heat exchanger (40) and before the expansion device (54).  

Regarding claim 5, Murakami teaches a refrigeration system as claimed in claim 1, comprising a controller (100, Fig. 9, abstract, par. 38) for controlling the valves, wherein the controller is configured such that when the measure of sub-cooling indicates there is excessive sub-cooling then refrigerant fluid is directed into the buffer tank from the main refrigeration circuit, and when there is insufficient sub-cooling then refrigerant fluid is emptied from the buffer tank into the main refrigeration circuit to thereby refill the main refrigeration circuit.  (Fig. 14)

Regarding claim 6, Murakami teaches a refrigeration system as claimed in claim 1, wherein the valves comprise: 
a first valve (72) for controlling flow to or from a higher pressure point on the refrigerant circuit, and a second valve (74) for controlling flow to or from a lower pressure point on the refrigerant circuit.  

Regarding claim 7, Murakami teaches a refrigeration system as claimed in claim 6, wherein the refrigeration system is arranged such that when it is desired to decrease charge levels in the main refrigeration circuit then the first valve is opened to fill the buffer tank from the higher pressure point, and when it is desired to increase charge levels in the main refrigeration circuit then the second valve is opened to empty the buffer tank to the lower pressure point. (Fig. 14)

	Regarding claim 8, Murakami teaches a refrigeration system as claimed in claim 6, wherein the second valve (74) is a valve with a controllable degree of opening and the refrigeration system is arranged to vary the degree of opening whilst the refrigerant fluid is being transferred from the buffer tank to the main refrigeration circuit. (par. 11)

Regarding claim 11, Murakami teaches a method for operating a refrigeration system as claimed in claim 1, the method comprising controlling the valves to transfer refrigerant fluid between the main refrigeration circuit and the buffer tank based on a measure of sub-cooling in the main refrigeration circuit.  (Fig. 14)

Regarding claim 13, Murakami teaches a method as claimed in claim 11, including controlling the valves for directing refrigerant fluid into the buffer tank from the main refrigeration circuit when there is excessive sub-cooling, and for directing refrigerant fluid from the buffer tank into the main refrigeration circuit when there is insufficient sub-cooling.  (Fig. 14)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0190130  to Murakami.
Regarding claim 9, Murakami teaches a refrigeration system as claimed in claim 8, but does not teach, 
wherein the refrigeration system is arranged such that control of the degree of opening of the second valve is used in order to control the amount of liquid refrigerant fluid at an inlet of the compression device.  
However, these limitations are a statement of an intended use or a result and do not limit the scope of the claim.      
In any event, it is well known to those skilled in the art that introducing liquid into a compressor can damage the compressor, and it would be obvious to implement controls as needed to prevent this from happening.  

Regarding claim 12, Murakami teaches a method as claimed in claim 11, wherein controlling of the valves is done to vary the refrigerant charge level of the main refrigeration circuit (see rejection of claim 1), but does not teach,
the charge level is varied in order to allow for one or more of increased efficiency during changes in operating conditions, an enlarged operating envelope of the refrigerant system, and/or adjustments as refrigerant charge is depleted over time.  
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to perform control actions to, for example, increase the efficiency of the system, because increased efficiency results in lower cost and less pollution from burning fuel.  	
	 
Regarding claim 14, Murakami teaches a method as claimed in claim 11, including: 
when there is over-sub-cooling, opening a first valve, (Fig. 14) 
when there is insufficient sub-cooling, opening the second valve (Fig. 14).  
Murakami does not expressly teach,
the second valve being closed when the first valve is opened; 
with the first valve being closed when the second valve is opened; and 
when it is required to keep the refrigerant charge level of the main circuit unchanged, keeping both the first valve and second valve closed.  
However, It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, that the system is operated as claimed, given the arrangements of the valves 72 and 74 in Fig. 1, and the teachings of block 401 in Fig. 14, i.e. providing that the valves are both closed until it is necessary to charge or empty the buffer tank.  Further, since opening the two valves serve opposite purposes, one being to charge the tank and the other to empty the tank, having both valves open at the same time would defeat the purpose of charging or emptying the tank.           

Regarding claim 15, Murakami teaches a method as claimed in claim 11, including varying the degree of opening of the respective valve whilst the refrigerant fluid is being transferred from the buffer tank to the main refrigeration circuit (par. 11), but does not teach, 
in order to control the amount of liquid refrigerant fluid at an inlet of the compression device.  
However, it is well known to those skilled in the art, prior to the effective filing date of the invention, that introducing liquid into a compressor can damage the compressor, and it would be obvious to implement controls as needed to prevent this from happening.  

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0190130 to Murakami in view of US 2017/0115043 to Laughman.
	Regarding claim 10, Murakami teaches a refrigeration system as claimed in claim 1, but does not expressly teach,
wherein the expansion device is arranged to provide a controllable degree of expansion, and the refrigeration system is arranged to control the degree of opening of the expansion valve in reaction to changes in the behaviour of the refrigerant circuit depending on the adjustment of charge level via use of the buffer tank.  
Laughman teaches a similar system where the expansion valve is adjustable (par. 5, 24).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Murakami, in view of Laughman to include adjustable expansion valves, in order to allow for greater precision in the control of the system.  It would also be obvious, for the control to be based upon the real time operating conditions of the system, including any “changes in behavior,” whether or not they are the result of changing charge levels.      




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763